Citation Nr: 0905339	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether or not the veteran's compensation for a service 
connected disability was properly reduced to one half of the 
10 percent rate due to incarceration, effective from July 25, 
2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from February 1983 to April 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 decision of the Sioux 
Falls, South Dakota regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran and his representative have argued that there 
should be an apportionment of the Veteran's benefits in favor 
of his dependent child.  They have implied that this matter 
is inextricably intertwined with the appeal of the reduction 
of benefits, and have requested that the entire matter be 
remanded.  

The Board notes that the RO has taken the proper action to 
notify the child's custodian of their right to apply for an 
apportionment, and that apportionment was denied only after 
the custodian failed to reply.  The Board further notes that 
the matter of whether or not the Veteran's compensation was 
properly reduced is separate from the right of the custodian 
to request apportionment of his compensation.  The issues are 
not inextricably intertwined, and the Board's actions will 
not prejudice or prevent the proper parties from requesting 
apportionment.  Therefore, the Board will proceed with 
adjudication of the issue on appeal.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been incarcerated in a state prison 
system for conviction of a felony since May 25, 2004. 



CONCLUSION OF LAW

The reduction of the Veteran's disability compensation to one 
half of the benefits for a ten percent evaluation, effective 
July 25, 2004, due to incarceration for a felony conviction, 
was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. 
§§ 3.103, 3.665 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the Veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Thus, the VCAA 
is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
Veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  VA letters issued in 
November 2004 and January 2005 clearly provided this 
information.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  The RO issued a letter in 
November 2004 which informed the Veteran of a proposal to 
reduce his disability compensation due to his incarceration.  
He was informed that he had 60 days in which to submit 
evidence or contentions regarding this matter. This letter 
also provided the Veteran with a VA form that informed him of 
his appellate rights, to include a hearing before VA.  Based 
on this evidence, VA has met the requirements for 
notification under 38 C.F.R. § 3.103.

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part that any person 
entitled to compensation who is incarcerated in a local, 
state, or Federal penal institution for a period in excess of 
sixty days for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service- 
connected disability rated at less than 20 percent, he shall 
receive one half the rate of compensation under 38 U.S.C.A. § 
1114(a).

After the receipt of a VA and SSA Prisoner Computer Match in 
October 2004, a November 2004 VA Form 119, Report of Contact 
confirmed that the Veteran was incarcerated beginning on May 
25, 2004.  He is incarcerated by the South Dakota Department 
of Corrections.  The Report of Contact further confirmed that 
the Veteran is imprisoned due to a felony, and is due to be 
released on February 20, 2009.  The Veteran has never 
disputed the fact of his incarceration or the day that it 
began.  

The record shows that at the time of the Veteran's 
incarceration, service connection was in effect for the 
residuals of a left ankle fracture.  This disability was 
evaluated as 10 percent disabling.  

The January 2005 letter indicates that the reduction of the 
Veteran's benefits to one half of the 10 percent rate was 
effective on July 25, 2004, which is the 61st day after his 
incarceration began. 

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the Veteran is incarcerated, and the incarceration is in a 
State penal institution, and the incarceration is in excess 
of 60 days, and the incarceration is for conviction of a 
felony, payment of the Veteran's benefits at no more than one 
half of the 10 percent rate is required by the statute.

The Veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable, since the facts are not 
in controversy.

The Veteran has not disputed that he was convicted of a 
felony and that the conviction caused him to be incarcerated 
for 61 days on May 25, 2004.

The law is dispositive, and VA is not authorized to disregard 
that statute.  VA may not continue to pay the Veteran 
benefits in excess of one half of the 10 percent rate.  The 
reduction in the Veteran's compensation benefits to one half 
of the 10 percent rate, based on his incarceration for a 
felony, was proper, and the Veteran's appeal must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

The veteran's compensation for a service connected disability 
was properly reduced to one half of the 10 percent rate due 
to incarceration, effective from July 25, 2004; his appeal is 
denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


